                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION

NEWMAN A CRUNK,

       Petitioner,

v.                                                            Case No: 5:19-cv-266-Oc-40PRL


SECRETARY, DEPARTMENT OF
CORRECTIONS and FLORIDA
ATTORNEY GENERAL,

       Respondents.


                                             ORDER

       Petitioner, proceeding pro se, has filed petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2254.   (Doc. 1.)   He seeks relief in connection with his 2012 conviction in

state court (Sumter County) for traveling to meet a minor for illegal sexual conduct and

use of the internet to lure a child.   (Doc. 1, p 1.)   Petitioner was sentenced to 42 months

imprisonment.     (Id.; Doc. 3, pp. 9-10.)   Petitioner was released from custody on October

20, 2015.   (See www.dc.state.fl.us)    He is currently required to register as a sex offender

for at least 25 years from his release date, pursuant to under Fla. Stat. § 943.045.

       Petitioner raises three claims in his petition: (1) his convictions for both traveling

to meet a minor illegal sexual conduct and use of the internet to lure a child violate the

Double Jeopardy Clause of the U.S. Constitution; (2) his trial counsel was ineffective for

failing to disclose his lack of experience, investigate the task force, raise an entrapment

defense, investigate the likelihood of seating a fair and impartial jury, and for giving false
information regarding inculpatory evidence; and (3) his sex offender registry reporting

requirements constitute Cruel and Unusual Punishment under the Eighth Amendment.

(Docs. 1-3.)   For relief, Petitioner asks this Court to “[r]emand this case back to the

Circuit Court to have the charge of luring a minor nolle prossed, allow Petitioner to

withdraw his plea and proceed to trial.”     (Doc. 1, p. 15.)

       “The federal habeas statute gives the United States district courts jurisdiction to

entertain petitions for habeas relief only from persons who are ‘in custody in violation of

the Constitution or laws or treaties of the United States.’”    Maleng v. Cook, 490 U.S. 488,

490 (1989) (quoting 28 U.S.C. §§ 2241(c)(3) (emphasis added) and 2254(a)).               The

petitioner must be in custody under the judgment of the state court which he is attacking

at the time the petition is filed. Id.

       The Supreme Court’s “interpretation of the ‘in custody’ language has not required

that a prisoner be physically confined in order to challenge his sentence on habeas

corpus.”   Id. at 491. The “in custody” requirement can also be met if the petitioner is

on probation or parole.    See Westberry v. Keith, 434 F. 2d 623, 624 (5th Cir. 1970).

       However, courts have consistently found that sex offender registration

requirements are not typically so onerous as to meet the custody requirement of § 2254(a).

See, e.g., Godwin v. United States, 2014 WL 7074336 (M.D. Fla. Dec. 15, 2014) (noting that

the Fourth, Sixth, and Seventh Circuits have found that sex offender registration does not

satisfy the “in custody” requirement; concluding that Florida’s law was also non-

custodial in nature).   Petitioner specifically addresses the “in custody” requirement in

his memorandum in support of his petition, arguing that his sex offender registration



                                             -2-
supports the “in custody” requirement and therefore this Court has jurisdiction to

entertain his petition.   (Doc. 2, pp. 16-17.)

       Here, it is clear from the petition and supporting documentation that Petitioner is

not “in custody” as required by 28 U.S.C. § 2254(a).       His argument that his sex offender

registration requirements satisfy the “in custody” requirement has been rejected by

numerous Circuit and District Courts, including this Court.         Accordingly, the Petition

(Doc. 1) is DISMISSED for lack of jurisdiction.        The Clerk is directed to enter judgment

accordingly and close the file.

       IT IS SO ORDERED.

       DONE AND ORDERED at Ocala, Florida, this 21st day of June 2019.




Copies to: Pro Se Parties, Counsel of Record




                                                 -3-
